                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

JONICA MADISON,                     )
                                    )
                     Plaintiff,     )
                                    )
       v.                           )      Case No. 18-CV-214-FHM
                                    )
NANCY A. BERRYHILL, Acting          )
Commissioner of the Social          )
Security Administration,            )
                                    )
                     Defendant.     )

                                  OPINION AND ORDER

       Before the court is the Plaintiff’s Motion for Attorney’s Fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412. [Dkt. 22]. The Commissioner filed a Stipulated

Motion for Award of Attorney Fees Pursuant to the Equal Access Justice Act, [Dkt. 24],

indicating the parties have stipulated to Plaintiff being awarded attorney fees in the amount

of $4,456.13.

       The court finds that the amount of the fee request is reasonable. Based on that

finding and the fact the parties have agreed, the court finds that Plaintiff should be awarded

EAJA fees in the amount of $4,456.13.

       Pursuant to the Commissioner’s usual practice, the check should be made payable

to Plaintiff and mailed to counsel’s address. If Plaintiff’s attorney receives the fees awarded

herein and attorney fees are also awarded and received by counsel under 42 U.S.C. §

406(b) of the Social Security Act, counsel shall refund the smaller award to Plaintiff

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       The Commissioner’s Stipulated Motion for Attorney’s Fees Pursuant to the Equal

Access to Justice Act, [Dkt. 24], is GRANTED as provided herein. As a result of the
stipulated motion, Plaintiff’s Motion for Attorney Fees, [Dkt. 22], is moot.

       SO ORDERED this 20th day of March, 2019.




                                              2
